DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the “mounting structure” is included as a part of the claimed invention where in context of the claim as a whole, recitations of the mounting structure are ambiguous as to whether it is functionally recited as part of an environment of intended use, or required as part of the invention.  If Applicant intends to include the mounting structure and the balance of its limitations, it is suggested that the claim be amended to clearly, explicitly include it by inserting  - - the mounting structure, - -  after the preamble.
It’s noted that limitation requiring “the circumference of the inner body surface of the bushing is substantially equal to the circumference of the tubular structure” 
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-12, 17-19, 21, 25, and 26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,114,899 to Gass.
Gass ‘899 teaches limitations for a “bushing assembly for tubular structures” – including 46 as shown in Fig 3 for example, “comprising: a body having an inner body surface, an outer body surface and a body edge” – 46, “wherein the inner body surface defines a substantially planar surface” – the upper surface of 46 as shown at cross-section, “and an outer edge having a circumference” – as shown, “the outer body 
As regards claim 2, reference teaches further limitation of “each projection has an inner surface” – an upper surface as shown in Fig 3 for example.  
As regards claim 3, reference teaches further limitation of “the inner surface has a smooth surface” – as shown.  
As regards claim 4, reference teaches further limitation of “wherein the inner surface further comprising surface features” - corners geometry of the prior art projections anticipate broad limitation which does not define any particular structure that might be relied upon to distinguish from the well-known structure of the prior art.
As regards claim 10, reference teaches further limitation of “each projection has an outer surface” – a lower surface as shown in Fig 3 for example.  
As regards claim 11, reference teaches further limitation of “the outer surface has a smooth surface” – as shown.  
As regards claim 12, reference teaches further limitation of “the outer surface further comprising surface features”  - corners geometry of the prior art projections anticipate broad limitation which does not define any particular structure that might be relied upon to distinguish from the well-known structure of the prior art.

As regards claim 18, reference teaches further limitation of “the body is sized and shaped to receive an end of a similarly sized and shaped tubular structure” – One of ordinary skill in the art would recognize prior art geometry comprising a diameter is inherently ‘sized and shaped’ to receive an end of a suitably sized and shaped tubular structure.  
As regards claim 19, reference teaches further limitation of “the bushing assembly having an uncompressed state wherein the distal ends of the projections are at a first distance from each other and a compressed state wherein the distal ends of the projections are at a second distance from each other, the first distance being greater than the second distance” – One of ordinary skill in the art would recognize that prior art inherently capable of positions/geometry as recited due to its geometry and material and in view of the disclosure wherein it is substantially compressed within 16 to grip therein.  
As regards claim 21, reference teaches limitations for a “system for mounting a tubular structure to a mounting structure” – as shown in Fig 2, “comprising: a bushing assembly” – including 54, “comprising: a body having an inner body surface, an outer body surface, a body edge and a hole; wherein the inner body surface defines a substantially planar surface and an outer edge having a circumference, the outer body surface defines another substantially planar surface and another outer edge having another circumference, and the two substantially planar surfaces are substantially parallel to each other, the body edge is attached to the circumference of the outer edge 
Assuming the claimed invention does not include the mounting structure as part of the invention, one of ordinary skill in the art would recognize that further limitations reciting it, i.e., “the mounting structure defining a recess mateable with the outer surface of the bushing and having an inner conical shape and an inner surface positioned at a base of the recess, the mounting structure defining a hole therethrough positioned substantially in the center of the inner surface of the recess; and a mating connector through the hole of the mounting structure and the hole of the bushing assembly, and mateable with the connector of the tubular structure”, do not clearly define further structure  of the claimed bushing and tubular connector that might be relied on to 
As regards claim 25, reference teaches further limitation of “the bushing assembly has an uncompressed state wherein the plurality of projections is at a first distance from each other and a compressed state wherein the plurality of projections is at a second distance from each other, the first distance being greater than the second distance” – as shown, described and otherwise inherent to the geometry of the prior art structure.  
As regards claim 26, reference teaches further limitation of “the connector is a threaded connector affixed within and positioned substantially at an end of the tubular structure and the mating connector is a screw extendable through the hole of the mounting structure and the hole of the bushing assembly.  

Claim(s) 1-4, 6-8, 10-19, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,518,293 to Pleickhardt.
Pleickhardt ‘293 teaches limitations for a “bushing assembly for tubular structures” –as shown in Fig 5 for example, “comprising: a body having an inner body surface, an outer body surface and a body edge” – a central portion, “wherein the inner body surface defines a substantially planar surface” – the right-facing surface as shown in Fig 5 for example, “and an outer edge having a circumference” – as shown, “the outer body surface defines another substantially planar surface and another outer edge having another circumference” – the left facing surface as shown Fig 5, “the two 
As regards claim 2, reference teaches further limitation of “each projection has an inner surface” –as shown.  
As regards claim 3, reference teaches further limitation of “the inner surface has a smooth surface” – as shown.  
As regards claim 4, reference teaches further limitation of “wherein the inner surface further comprising surface features” - corners geometry and central ridge of the prior art projections anticipate broad limitation which does not define any particular structure that might be relied upon to distinguish from the well-known structure of the prior art.
As regards claim 6, reference teaches further limitation of “each projection has an inner surface, each projection further comprising an inner ridge extending at least partially along the inner surface of the projection and along the longitudinal axis” – the inner surface of each projection 18 and its central longitudinal ridge as shown and described.  
As regards claim 7, reference teaches further limitation of “the inner ridge has a smooth surface” – as shown.  
As regards claim 8, reference teaches further limitation of “the inner ridge further comprises surface features” – the two ends of the ridge surface geometry anticipate 
As regards claim 10, reference teaches further limitation of “each projection has an outer surface” – a outer-facing surface as shown in Fig 3 for example.  
As regards claim 11, reference teaches further limitation of “the outer surface has a smooth surface” – as shown.  
As regards claim 12, reference teaches further limitation of “the outer surface further comprising surface features”  - the two opposite longitudinal ends of the prior art projections anticipate broad limitation which does not define any particular structure that might be relied upon to distinguish from the well-known structure of the prior art. 
As regards claim 13, reference teaches further limitation of “each projection has an outer surface, each projection further comprising an outer ridge extending at least partially along the outer surface of the projection and along the longitudinal axis” – the peripheral longitudinal edge on each side of 18 forms a ridge anticipates broad limitation.  
As regards claim 14, reference teaches further limitation of “the outer ridge has a smooth surface” – as shown.  
As regards claim 15, reference teaches further limitation of “the outer ridge further comprises surface features” – the opposite longitudinal ends form ‘features’ that anticipate broad limitation.  
As regards claim 16, reference teaches further limitation of “each projection has an inner surface and an outer surface, each projection further comprising: an inner ridge extending at least partially along the inner surface of the projection and along the 
As regards claim 17, reference teaches further limitation of “the body comprises a hole therethrough positioned substantially in the center of the body” – as shown and described.  
As regards claim 18, reference teaches further limitation of “the body is sized and shaped to receive an end of a similarly sized and shaped tubular structure” – One of ordinary skill in the art would recognize prior art geometry comprising a diameter is inherently ‘sized and shaped’ to receive an end of a suitably sized and shaped tubular structure.  
As regards claim 19, reference teaches further limitation of “the bushing assembly having an uncompressed state wherein the distal ends of the projections are at a first distance from each other and a compressed state wherein the distal ends of the projections are at a second distance from each other, the first distance being greater than the second distance” – One of ordinary skill in the art would recognize that prior art inherently capable of positions/geometry as recited due to its geometry and material and in view of the disclosure wherein it is substantially compressed within 12 to grip therein.  
As regards claim 27, reference teaches limitations for a “bushing assembly” – including as shown in Fig 5, “for tubular structures” – inherent capability as regards intended use due to its geometry, “comprising: a body having an inner body surface, an outer body surface and a body edge; wherein the inner body surface defines a .

Allowable Subject Matter
Claims 5, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 4,691,889 to Richards discloses similar geometry as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677